EXECUTION COPY







LOAN RESTRUCTURING AGREEMENT







by and between




BROADCAST INTERNATIONAL, INC.


and




CASTLERIGG MASTER INVESTMENTS LTD.










Dated as of December 16, 2010




















--------------------------------------------------------------------------------







This LOAN RESTRUCTURING AGREEMENT, dated as of December 16, 2010 (this
“Agreement”), is entered into by and between Broadcast International, Inc., a
Utah corporation (the “Company”), and Castlerigg Master Investments Ltd., a fund
advised by Sandell Asset Management Corp. (the “Lender”).  Capitalized terms not
otherwise defined herein shall have the meanings set forth in Section 1 hereof.

W I T N E S S E T H:

WHEREAS, the Company and the Lender are parties to a Securities Purchase
Agreement dated as of December 21, 2007, as amended, modified or supplemented
from time to time (the “Existing Purchase Agreement”), pursuant to which the
Lender, among other things, loaned $15,000,000 to the Company (the “Existing
Loan”) in exchange for the issuance by the Company to the Lender of 1,000,000
shares of the Company’s Common Stock, a warrant to purchase up to 1,875,000
shares of Common Stock (the “Existing Warrant”) and a Senior Secured Convertible
Note with original principal amount of $15,000,000, as amended (the “Existing
Note”);

WHEREAS, the Company has engaged Philadelphia Brokerage Corporation (“Placement
Agent”) as placement agent for the sale and issuance of up to $15,000,000 of
Common Stock to qualified institutional buyers and accredited investors (the
“Private Offering”);

WHEREAS, in connection with the Private Offering, the Company and the Lender
each wishes to restructure the Existing Loan by (a) amending the Existing Note
through the Company’s execution and delivery of an Amended and Restated Senior
Convertible Note substantially in the form attached hereto as Exhibit A (the
“Amended Note”) and (b) cancelling the Existing Warrant in exchange for, among
other things, the payment by the Company of $2,500,000 in cash, and the issuance
by the Company of (i) a number of shares of Common Stock equal to (A)
$3,500,000, divided by (B) the price per share of Common Stock paid by investors
in the Private Offering (the “Full Issuance Shares”), subject to reduction in
accordance with the terms hereof, and, if required to be issued pursuant to the
terms hereof, (ii) the Warrant, to the Lender;

WHEREAS, contemporaneously with the consummation of the transactions
contemplated hereby, the Parties will execute and deliver an Investor Rights
Agreement substantially in the form attached hereto as Exhibit B (the “Investor
Rights Agreement”), pursuant to which the Company will provide, among other
things, certain registration rights and board observation rights to the Lender;
and

WHEREAS, this Agreement has been negotiated among the Parties in good faith and
at arm’s length and, as executed, reflects the conclusions of each Party that
this Agreement, and the transactions contemplated by this Agreement, are fair,
equitable, and in the best interests of such Party.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:








NY:1315865.11




--------------------------------------------------------------------------------







SECTION 1.

DEFINITIONS

1.1

Certain Defined Terms.  Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings specified in the Amended Note.
 In addition, as used in this Agreement, the following terms shall have the
following meanings:

“8-K Filing” has the meaning set forth in Section 4.5 hereof.

“Agreement” has the meaning set forth in the preamble of this Agreement.

“Amended Note” has the meaning set forth in the recitals to this Agreement.

“Articles of Incorporation” has the meaning set forth in Section 5.1(r).

“BHCA” has the meaning set forth in Section 5.1(jj).

“Bridge Note Documents” means (a) the Bridge Notes by the Company in favor of
ACT Capital Partners, LP, Amir L. Ecker, and Amir L. Ecker IRA, dated December
1, 2010 in the aggregate principal sum of $1,000,000 and (b) all other
agreements, instruments and documents executed by the Company pursuant thereto,
in each case, as amended, amended and restated, refinanced, extended,
supplemented and/or otherwise modified from time to time in accordance with the
Amended Note.

“Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in the City of New York are authorized or required by any
Requirements of Law to remain closed.

“Bylaws” has the meaning set forth in Section 5.1(r).

“Cash Payment” has the meaning set forth in Section 2.1.

“Closing” has the meaning set forth in Section 3.1 hereof.

“Closing Date” means the date on which all of the documents and all of the
transactions contemplated by Section 3 hereof shall be delivered and
consummated, as applicable.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.

“Collateral” has the meaning set forth in Section 2.4.

“Common Stock” means the common stock of the Company, par value $0.05 per share.

“Company” has the meaning set forth in the preamble of this Agreement.

“Contingent Obligations” has the meaning set forth in Section 5.1(s).





2







--------------------------------------------------------------------------------







“Conversion Shares” has the meaning set forth in Section 5.1(b).

“Environmental Laws” has the meaning set forth in Section 5.1(y).

“Excess Shares” has the meaning set forth in Section 2.2(b).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing Guaranties” means those certain Guaranties dated on or about December
21, 2007 and executed by each of the Company’s Subsidiaries in favor of the
Lender.  

“Existing Loan” has the meaning set forth in the recitals to this Agreement.

“Existing Note” has the meaning set forth in the recitals to this Agreement.

“Existing Purchase Agreement” has the meaning set forth in the recitals to this
Agreement.

“Existing Warrant” has the meaning set forth in the recitals to this Agreement.

“Federal Reserve” has the meaning set forth in Section 5.1(jj).

“Frenkel Loan Documents” means (a) the 5% Convertible Note issued by the Company
in favor of Leon Frankel, dated October 28, 2006 in the principal sum of
$1,000,000 and (b) all other agreements, instruments and documents executed by
the Company pursuant thereto, in each case, as amended, amended and restated,
refinanced, extended, supplemented and/or otherwise modified from time to time
in accordance with the Subordination Agreement and the Amended Note.

“Full Issuance Shares” has the meaning set forth in the recitals.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“Guaranties” means guaranties to be executed by each of the Company’s
Subsidiaries in favor of the Lender at the Closing in a form satisfactory to the
Parties.

“Hazardous Materials” has the meaning set forth in Section 5.1(y).

“Indebtedness” has the meaning set forth in Section 5.1(s).

“Indemnified Liabilities” has the meaning set forth in Section 8.3.

“Indemnitees” has the meaning set forth in Section 8.3.

“Insolvent” has the meaning set forth in Section 5.1(l).

“Intellectual Property Rights” has the meaning set forth in Section 5.1(x).





3







--------------------------------------------------------------------------------







“Investor Rights Agreement” has the meaning set forth in the recitals hereto.

“Lender” has the meaning set forth in the preamble to this Agreement.

“Lien” means any mortgage, lien, pledge, charge, security interest or other
encumbrance.

“Material Adverse Effect” means any material adverse effect on the business,
properties, assets, operations, results of operations, condition (financial or
otherwise) or prospects of the Company and its Subsidiaries, taken as a whole,
or on the transactions contemplated hereby and the other Transaction Documents
(as defined below) or by the agreements and instruments to be entered into in
connection herewith or therewith, or on the authority or ability of the Company
to perform its obligations under the Transaction Documents.  

“Outside Closing Date” has the meaning set forth in Section 7.1(a) hereof.

“Partial Issuance Shares” has the meaning set forth in Section 2.2(b).

“Parties” means the parties to this Agreement as identified in the preamble to
this Agreement and signatory pages hereto.

“Person” has the meaning set forth in Section 5.1(s).

“Placement Agent” has the meaning set forth in the recitals to this Agreement.

“Pledge Agreement” means that certain Pledge Agreement dated on or about
December 21, 2007 and entered into between the Company and the Lender pursuant
to the Existing Purchase Agreement.  

“Principal Market” has the meaning set forth in Section 5.1(d).

“Private Offering” has the meaning set forth in the recitals to this Agreement.

“Regulation D” means Regulation D as promulgated by the SEC under the Securities
Act.

“Requirements of Laws” means any United States federal, state and local law, and
any other laws, statutes, regulations, rules, codes or ordinances enacted,
adopted, issued or promulgated by any Governmental Authority or common law
applicable to the Company.

“Rule 144” has the meaning set forth in Section 5.2(f).

“SEC” means the U.S. Securities and Exchange Commission.

“SEC Documents” has the meaning set forth in Section 5.1(k).

“Securities” has the meaning set forth in Section 5.1(b).

“Securities Act” means the Securities Act of 1933, as amended.





4







--------------------------------------------------------------------------------







“Securities Agreement” means that certain Securities Agreement dated on or about
December 21, 2007 and entered into among the Company, its Subsidiaries and the
Lender pursuant to the Existing Purchase Agreement.

“Security Documents” has the meaning set forth in Section 2.4.

“Security Interest Termination” has the meaning set forth in Section 2.4.

“Shares” means the Full Issuance Shares or, to the extent the Lender makes an
election pursuant to Section 2.2(b), the Partial Issuance Shares.

“Subordination Agreement” means the Subordination Agreement to be entered into
among the Company, Leon Frenkel and the Lender, in form and substance
satisfactory to the Lender.

“Subsidiaries” has the meaning set forth in Section 5.1(a).

“Trading Affiliates” has the meaning set forth in Section 5.2(k).

“Transaction Documents” means this Agreement (including all exhibits and
schedules hereto), the Amended Note, the Warrant (if required to be issued
pursuant to the terms hereof), the Guaranties, the Investor Rights Agreement,
the Subordination Agreement and each of the other agreements required to be
entered into by the Parties in connection with the transactions contemplated by
this Agreement.

“UCC” means the Uniform Commercial Code as in effect in the State of Utah.

“Warrant” has the meaning set forth in Section 2.2(b).

“Warrant Shares” has the meaning set forth in Section 2.2(b).

1.2

Other Definitional Provisions.

(a)

Unless otherwise specified therein, all terms defined in this Agreement shall
have the defined meanings when used in any certificate or other document made or
delivered pursuant hereto.

(b)

The words “hereof,” “herein,” “hereby,” “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement; the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation.”

(c)

The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.

(d)

Unless the context otherwise requires, references herein:  (i) to Articles,
Sections, Exhibits and Schedules mean the Articles and Sections of, and the
Exhibits and Schedules attached to, this Agreement; (ii) to an agreement,
instrument or other document means





5







--------------------------------------------------------------------------------







such agreement, instrument or other document as amended, supplemented and
modified from time to time to the extent permitted by the provisions thereof and
by this Agreement; and (iii) to a statute means such statute as amended from
time to time and includes any successor legislation thereto and any regulations
promulgated thereunder.

(e)

The Schedules and Exhibits referred to herein shall be construed with and as an
integral part of this Agreement to the same extent as if they were set forth
verbatim herein.

(f)

Titles to Articles and headings of Sections are inserted for convenience of
reference only and shall not be deemed a part of or to affect the meaning or
interpretation of this Agreement.

(g)

This Agreement and the Transaction Documents shall be construed without regard
to any presumption or rule requiring construction or interpretation against the
Party drafting an instrument or causing any instrument to be drafted.

SECTION 2.

LOAN RESTRUCTURE

2.1

Cash Payment.  At the Closing, the Company shall pay to the Lender a one-time
cash payment of $2,500,000 (the “Cash Payment”) by wire transfer of immediately
available funds to a bank account designated by the Lender.

2.2

Issuance of the Shares and the Warrant.  

(a)

At the Closing, the Company shall issue and sell to the Lender, and the Lender
shall purchase from the Company for consideration set forth herein, (i) the
Shares, which shall, upon issuance, be duly authorized, validly issued, fully
paid, nonassessable and free and clear of all taxes and Liens and, if required
to be issued pursuant to Section 2.2(b), (ii) the Warrant, which shall, upon
issuance, be duly authorized and validly issued.  

(b)

Notwithstanding anything to the contrary contained in this Agreement, in the
event that the issuance by the Company of the Full Issuance Shares would result
in the Lender (together with its affiliates) beneficially owning in excess of
9.90% of the shares of Common Stock outstanding immediately after giving effect
to such issuance, as determined by the Lender, then Lender may at its option
provide the Company with written notice at or prior to the Closing that it
elects for the Full Issuance Shares to be reduced by a number of shares of
Common Stock (the “Excess Shares”) that, when subtracted from the number of Full
Issuance Shares, will result in the Lender and its affiliates beneficially
owning less than 9.90% of the shares of Common Stock outstanding immediately
after giving effect to such issuance, as determined by the Lender.  In such
event, at the Closing, the Company shall issue (i) a number of shares of Common
Stock equal to the excess of the Full Issuance Shares over the Excess Shares
(the “Partial Issuance Shares”) and (ii) a warrant, in substantially the form
attached as Exhibit C hereto (the “Warrant”), to purchase a number of shares of
Common Stock equal to the number of Excess Shares (the “Warrant Shares”) on the
terms and conditions set forth in the Warrant.  

2.3

Amendment and Restatement of Senior Secured Promissory Note.  Effective at the
Closing, the Existing Note, including any and all amendments thereto, shall be





6







--------------------------------------------------------------------------------







amended and restated in its entirety by the Amended Note substantially in the
form attached hereto as Exhibit A, and the terms set forth in the Existing Note
shall be superseded in their entirety by the terms set forth in the Amended
Note.  

2.4

Termination of Security Interest.  At the Closing, the security interests in the
assets of the Company and its Subsidiaries (the “Collateral”) and other rights
and interest granted by the Company and its Subsidiaries pursuant to the Pledge
Agreement, the Security Agreement and the Existing Guaranties (collectively, the
“Security Documents”), shall be terminated and all rights of the Lender with
respect to the Collateral pursuant to the Security Documents or otherwise shall
revert to the Company (the “Security Interest Termination”).  Upon such Security
Interest Termination, the Lender hereby authorizes the Company to file any UCC
termination statements necessary to effect such termination and the Lender will
execute and deliver to the Company any additional documents or instruments as
the Company may reasonably request to evidence such Security Interest
Termination.

2.5

Termination of the Existing Warrant.  At the Closing, the Existing Warrant,
including any and all amendments thereto, shall be terminated and the rights of
the Lender thereunder shall be extinguished.

2.6

Termination of the Full Ratchet Amendment and Extension Agreements.  For the
avoidance of doubt, after consummation of the transactions contemplated
hereunder and fulfillment by the Company of all of its obligations under that
certain letter agreement, dated as of the date hereof, between the Company and
the Lender, a copy of which is attached hereto as Annex A, at the Closing, (a)
that certain Full Ratchet Amendment and Extension Agreement, dated as of July
30, 2010, by and between the Company and the Lender, (b) that certain Fourth
Amendment and Extension Agreement, dated as of October 29, 2010, by and between
the Company and the Lender and (c) that certain Fifth Amendment and Extension
Agreement, dated as of November 15, 2010, by and between the Company and the
Lender, shall be terminated and the rights of the parties thereunder shall be
extinguished.




SECTION 3.

CLOSING CONDITIONS

3.1

Closing.  The closing (the “Closing”) shall take place at 10:00 A.M. Mountain
Standard time on the second Business Day following the date on which all of the
conditions set forth in Section 3.4 hereof have been satisfied or waived, or
such other time as the Parties may mutually agree.  The Closing shall take place
remotely via the exchange of documents and signatures.

3.2

Closing Deliveries of the Lender.  On or prior to the Closing Date, the Lender
shall deliver (or cause to be delivered) to the Company each of the following
documents:

(a)

the Existing Note for replacement at the Closing in accordance with Section 2.3
hereof; provided, however, that effective upon the occurrence of the Closing,
the Existing Note shall be of no further force and effect, whether or not it is
delivered as set forth in this sentence;





7







--------------------------------------------------------------------------------







(b)

the Existing Warrant for cancellation at the Closing in accordance with Section
2.5 hereof; provided, however, that effective upon the occurrence of the
Closing, the Existing Warrant shall be of no further force and effect, whether
or not it is delivered as set forth in this sentence;

(c)

a copy of the Investor Rights Agreement, executed by the Lender; and

(d)

any UCC termination statements necessary to effect the Security Interest
Termination and any additional documents or instruments as the Company shall
reasonably request to evidence such termination.

3.3

Closing Deliveries of the Company.  On or prior to the Closing Date, the Company
shall deliver (or cause to be delivered) to the Lender each of the following:

(a)

the Cash Payment pursuant to Section 2.1 hereof;

(b)

one or more stock certificate(s) representing the Shares, duly executed by the
Company, pursuant to Section 2.2(a) hereof;

(c)

if required to be issued pursuant to Section 2.2(b), the Warrant, duly executed
by the Company;

(d)

the Amended Note, duly executed by the Company, pursuant to Section 2.3 hereof;

(e)

a copy of the Investor Rights Agreement, duly executed by the Company;

(f)

copies of the Guaranties, duly executed by the Company’s Subsidiaries;

(g)

a certificate of the Secretary or any Assistant Secretary of the Company, dated
as of the Closing Date, in form and substance reasonably satisfactory to the
Lender, certifying (i) the resolutions of the Board of Directors of the Company
authorizing the execution and performance of this Agreement and the other
Transaction Documents and the transactions contemplated hereby and thereby, (ii)
the incumbency and signatures of the representative(s) of the Company and its
Subsidiaries signing, as applicable, this Agreement and each of the other
Transaction Documents, (iii) the Company’s Articles of Incorporation and (iv)
the Company’s Bylaws, each in effect at the Closing;

(h)

an Officer’s Certificate (or its equivalent) of the Company, dated as of the
Closing Date, certifying that (i) the representations and warranties of the
Company contained in this Agreement were true and correct when made and are true
and correct as of the Closing Date with the same force and effect as if made as
of the Closing Date (except to the extent such representations and warranties
are specifically made as of a particular date, in which case such
representations and warranties were true and correct as of that date); and (ii)
the covenants and agreements contained in this Agreement to be complied with by
the Company on or before the Closing Date have been complied with;





8







--------------------------------------------------------------------------------







(i)

a non-foreign affidavit of the Company, dated as of the Closing Date, sworn
under penalty of perjury and in form and substance required under Section
1.1445-2(b)(2) of the United States Treasury regulations promulgated under the
Code;

(j)

the opinion of Holland & Hart, dated as of the Closing Date, in form and
substance reasonably satisfactory to the Lender;

(k)

a certificate evidencing the formation and good standing of the Company and each
of its Subsidiaries in each such entity's jurisdiction of formation issued by
the Secretary of State (or comparable office) of such jurisdiction, as of a date
within ten (10) days of the Closing Date;

(l)

a certified copy of the Articles of Incorporation as certified by the Secretary
of State (or comparable office) of the State of Utah dated within ten (10) days
of the Closing Date;

(m)

a letter from the Company’s transfer agent certifying the number of shares of
Common Stock outstanding as of a date within five (5) days prior to the Closing
Date;

(n)

the Subordination Agreement, duly executed by the Company and Leon Frenkel;

(o)

a copy of all amendments, supplements and/or other modifications to any of the
Frenkel Loan Documents (if any), in each case, in form and substance
satisfactory to the Lender, which shall, among other things, extend the maturity
date of the Indebtedness evidenced thereby to a date after the maturity date of
the Amended Note;

(p)

evidence reasonably satisfactory to the Lender that the Company has raised a
minimum of $8,500,000 but not more than $15 million in the Private Offering on
terms acceptable to the Lender;

(q)

a copy of all consents, waivers or approvals required to be obtained by the
Company with respect to the consummation of the transactions contemplated by
this Agreement or any other Transaction Documents;

(r)

evidence reasonably satisfactory to the Lender that the Indebtedness represented
by the Bridge Note Documents has been converted into shares of Common Stock at
the per share purchase price paid by investors in the Private Offering or that
the holders of the Indebtedness evidenced by the Bridge Note Documents have been
repaid all amounts due under the Bridge Note Documents;

(s)

the escrow agreement contemplated by the Amended Note, in form and substance
reasonably acceptable to the Lender; and

(t)

such other instruments, agreements or documents as the Lender shall reasonably
require to consummate the transactions contemplated by this Agreement or any
other Transaction Document.





9







--------------------------------------------------------------------------------







3.4

Other Conditions to Closing.  

(a)

The obligations of the Lender to effect the transactions contemplated by this
Agreement are subject to the satisfaction or, to the extent permitted by the
Requirements of Law, the waiver by the Lender on or prior to the Closing Date of
each of the following conditions:

(i)

the Company shall have made each of the deliveries required pursuant to Section
3.3 hereof;

(ii)

the representations and warranties of the Company and contained in this
Agreement shall have been true and correct when made and shall be true and
correct as of the Closing Date with the same force and effect as if made as of
the Closing Date (except to the extent such representations and warranties are
specifically made as of a particular date, in which case such representations
and warranties shall have been true and correct as of that date);

(iii)

the covenants and agreements contained in this Agreement to be complied with by
the Company on or before the Closing Date shall have been complied with;

(iv)

no order issued by a court of competent jurisdiction or by a Governmental
Authority, nor any Requirement of Law or other legal restraint or prohibition,
shall be in effect that would make the transactions contemplated by this
Agreement or any other Transaction Document illegal or otherwise prevent the
consummation thereof;

(v)

there shall be no litigation, legal proceeding or dispute, threatened or
commenced, seeking to challenge or block the issuance of the Amended Note or the
consummation of any other transactions contemplated by this Agreement or the
other Transaction Documents;

(vi)

the Securities (i) shall be designated for quotation or listed on the Principal
Market and (ii) shall not have been suspended, as of the Closing Date, by the
SEC or the Principal Market from trading on the Principal Market nor shall
suspension by the SEC or the Principal Market have been threatened, as of the
Closing Date, either (A) in writing by the SEC or the Principal Market or (B) by
falling below the minimum listing maintenance requirements of the Principal
Market; and

(vii)

since the date of this Agreement, no event, condition or circumstance shall have
occurred, or worsened, that has had, or would be reasonably likely to have, a
Material Adverse Effect.

(b)

The obligation of the Company to effect the transactions contemplated by this
Agreement are subject to the satisfaction or, to the extent permitted by the
Requirements of Law, the waiver by the Company on or prior to the Closing Date
of each of the following conditions:





10







--------------------------------------------------------------------------------







(i)

the Lender shall have made each of the deliveries required pursuant to Section
3.2 hereof;

(ii)

the Company shall have raised a minimum of $8,500,000 in the Private Offering;

(iii)

the representations and warranties of the Lender contained in this Agreement
shall have been true and correct when made and shall be true and correct as of
the Closing Date with the same force and effect as if made as of the Closing
Date (except to the extent such representations and warranties are specifically
made as of a particular date, in which case such representations and warranties
shall have been true and correct as of that date); and

(iv)

no order issued by a court of competent jurisdiction or by a Governmental
Authority, nor any Requirement of Law or other legal restraint or prohibition,
shall be in effect that would make the transactions contemplated by this
Agreement illegal or otherwise prevent the consummation thereof.

SECTION 4.

COVENANTS OF COMPANY

4.1

Covenants Regarding the Incurrence of Indebtedness.  From the date hereof until
the Closing Date:

(a)

The Company shall not create, incur, permit to exist or have (i) any Liens upon
or with respect to any part of the Company’s assets or properties or (ii)
outstanding Indebtedness that is not or would not be subordinated to the
obligations of the Company under the Amended Note; and

(b)

The Company shall not declare or pay any dividend or make any other
distribution, or set aside any sum for any such purpose.

4.2

SEC Filings.  The Company shall comply in all material respects with the
Exchange Act and the rules and regulations of the SEC promulgated thereunder and
no Annual Report on Form 10-K, Quarterly Report on Form 10-Q, Current Report on
Form 8-K  (or any amendment thereto) or other instrument filed by the Company
with the SEC during such period shall contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.

4.3

Notice of Certain Events.  From the date hereof until the Closing Date, the
Company shall promptly notify the Lender in writing after learning of any event,
condition, fact or circumstance that would make the timely satisfaction of any
of the conditions set forth in Section 3.4(a) hereof impossible or not
reasonably likely.  Without limiting the generality of the foregoing, the
Company shall advise the Lender in writing of (i) any legal proceeding or claim
threatened in writing, commenced or asserted against or with respect to the
transactions contemplated by this Agreement; (ii) the occurrence or existence of
any event, condition or circumstance that has had, or would be reasonably likely
to have, a Material Adverse Effect; or (iii) any breach of any representation or
warranty of the Company contained herein.  No such





11







--------------------------------------------------------------------------------







notice shall limit or modify in any way, or act as or result in a waiver of the
Company’s obligations with respect to any breach of any of the representations,
warranties, covenants or agreements contained herein (including, without
limitation, conditions to Closing or indemnification obligations).

4.4

Securities Law Matters.  The Company shall file a Form D with respect to the
Securities as required pursuant to Regulation D and provide a copy thereof to
Lender promptly after such filing.  The Company shall, on or before the Closing
Date, take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for or to qualify the Securities for sale to the
Lender at the Closing pursuant to this Agreement under applicable securities or
"Blue Sky" laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
to the Lender on or prior to the Closing Date.  The Company shall make all
filings and reports relating to the offer and sale of the Securities required
under applicable securities or "Blue Sky" laws of the states of the United
States following the Closing Date.

4.5

Disclosure of Transactions and Other Material Information.  On or before 9:00
a.m., New York City time, on the second Business Day following the date of this
Agreement, the Company shall issue a press release and file a Current Report on
Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the Exchange Act and attaching the
material Transaction Documents (including this Agreement, the form of Amended
Note, the form of Investor Rights Agreement and the form of the Guaranties as
exhibits to such filing (including all attachments, the “8-K Filing”)).  From
and after the filing of the 8-K Filing with the SEC, the Lender shall not be in
possession of any material, nonpublic information received from the Company, any
of its Subsidiaries or any of their respective officers, directors, employees or
agents that is not disclosed in the 8-K Filing.  Unless requested in writing by
the Lender, the Company shall not, and shall cause each of its Subsidiaries and
its and each of their respective officers, directors, employees and agents, not
to, provide the Lender with any material, nonpublic information regarding the
Company or any of its Subsidiaries from and after the filing of the 8-K Filing
with the SEC without the express written consent of the Lender.  If the Lender
has, or believes it has, received any such material, nonpublic information
regarding the Company or any of its Subsidiaries, it shall provide the Company
with written notice thereof.  The Company shall, within two (2) Trading Days (as
defined in the Amended Note) of receipt of such notice, make public disclosure
of such material, nonpublic information.  Subject to the foregoing, neither the
Company nor any of its Subsidiaries shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without the prior
approval of the Lender, to make any press release or other public disclosure
with respect to such transactions (a) in substantial conformity with the 8-K
Filing and contemporaneously therewith and (b) as is required by applicable
Requirements of Law (provided that in the case of clause (a) the Lender shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release).  Without the prior written consent of
the Lender, neither the Company nor any of its Subsidiaries or affiliates shall
disclose the name of the Lender in any filing, announcement, release or
otherwise, except as required by applicable Requirements of Law.





12







--------------------------------------------------------------------------------







4.6

Best Efforts.  The Company shall use its best efforts to satisfy timely each of
the conditions to be satisfied by it as provided in Sections 3.3 and 3.4 hereof.

SECTION 5.

REPRESENTATIONS AND WARRANTIES

5.1

Representation and Warranties of the Company.  The Company hereby represents and
warrants to the Lender as follows:

(a)

Organization and Qualification.  Except as set forth on Schedule 5.1(a)(i), each
of the Company and its “Subsidiaries” (which for purposes of this Agreement
means any entity in which the Company, directly or indirectly, owns any of the
capital stock or holds an equity or similar interest) are entities duly
organized and validly existing in good standing under the laws of the
jurisdiction in which they are formed, and have the requisite power and
authorization to own their properties and to carry on their business as now
being conducted.  Each of the Company and its Subsidiaries is duly qualified as
a foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect.
 The Company has no Subsidiaries except as set forth on Schedule 5.1(a)(ii).
 All of the capital stock and other equity securities of each of the Company’s
Subsidiaries is wholly-owned by the Company or one of its Subsidiaries, except
as set forth on Schedule 5.1(a)(ii).

(b)

Authorization; Enforcement; Validity.  The Company has the requisite power and
authority to enter into and perform its obligations under the Transaction
Documents and to issue the Securities in accordance with the terms hereof and
thereof.  The execution and delivery of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Securities, the
reservation for issuance and the issuance of the Warrant Shares (if the Warrant
is required to be issued pursuant to Section 2.2(b)), the reservation for
issuance and the issuance of the Common Stock issuable upon conversion of the
Amended Note (the “Conversion Shares” and together with the Amended Note, the
Shares, the Warrant (if required to be issued pursuant to Section 2.2(b)) and
the Warrant Shares (if the Warrant is required to be issued pursuant to Section
2.2(b)), the “Securities”) have been duly authorized by the Company’s Board of
Directors and (other than the filing with the SEC and applicable state
securities commissions of Form D and related filings and the filing with the SEC
of one or more registration statements in accordance with the requirements of
the Investor Rights Agreement) no further filing, consent, or authorization is
required by the Company, its Board of Directors or its stockholders.  This
Agreement and the other Transaction Documents have been or will, when executed
and delivered, be duly executed and delivered by the Company, and constitute or
will, when executed and delivered, constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

(c)

Issuance of Securities.  The issuance of the Securities is duly authorized and,
upon issuance thereof, the Securities will be validly issued, fully paid,
non-assessable and





13







--------------------------------------------------------------------------------







are and will be free from all taxes and Liens.  As of the Closing, a number of
shares of Common Stock shall have been duly authorized and reserved for issuance
which equals or exceeds 130% of the aggregate of (i) the maximum number of
Warrant Shares (if the Warrant is required to be issued pursuant to Section
2.2(b)) issuable upon exercise of the Warrant without taking into account any
limitations on the exercise of the Warrant set forth in the Warrant and (ii) the
maximum number of Conversion Shares issuable upon conversion of the Amended Note
without taking into account any limitations on the conversion of the Amended
Note set forth in the Amended Note.  Upon conversion or payment in accordance
with the Amended Note, the Conversion Shares and, upon exercise of the Warrant
(if required to be issued pursuant to Section 2.2(b)) in accordance with the
terms thereof, the Warrant Shares will be validly issued, fully paid and
nonassessable and free from all preemptive or similar rights, taxes and Liens,
with the holders being entitled to all rights accorded to a holder of Common
Stock.  The offer and issuance by the Company of the Securities is exempt from
registration under the Securities Act.  The Securities shall be issued in
compliance with all applicable securities laws.

(d)

No Conflicts.  Except as set forth on Schedule 5.1(d), the execution, delivery
and performance of the Transaction Documents by the Company and the consummation
by the Company of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of the Amended Note, the Shares, the Warrant
(if required to be issued pursuant to Section 2.2(b)) and reservation for
issuance and issuance of the Conversion Shares and the Warrant Shares (if the
Warrant is required to be issued pursuant to Section 2.2(b)) will not (i) result
in a violation of any articles of incorporation, certificate of formation, any
certificate of designations or other constituent documents of the Company or any
of its Subsidiaries, any capital stock of the Company or any of its Subsidiaries
or the bylaws of the Company or any of its Subsidiaries or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) in any respect under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including foreign, federal and state securities laws and
regulations and the rules and regulations of the OTC Bulletin Board (the
“Principal Market”)) applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected.

(e)

Consents.  Except as set forth on Schedule 5.1(e), neither the Company nor any
of its Subsidiaries is required to obtain any consent, authorization or order
of, or make any filing or registration with, any court, Governmental Authority
or any regulatory or self-regulatory agency or any other Person in order for it
to execute, deliver or perform any of its obligations under or contemplated by
the Transaction Documents, in each case in accordance with the terms hereof or
thereof.  All consents, authorizations, orders, filings and registrations which
the Company is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the Closing Date, and the Company and its
Subsidiaries are unaware of any facts or circumstances which might prevent the
Company from obtaining or effecting any of the consents, registrations,
applications or filings pursuant to the preceding sentence.  The Company is not
in violation of the listing requirements of the Principal Market and has no
knowledge of any facts which would reasonably lead to delisting or suspension of
the Common Stock in the foreseeable future.





14







--------------------------------------------------------------------------------







(f)

Acknowledgment Regarding Lender’s Purchase of Securities.  The Company
acknowledges and agrees that the Lender is acting solely in the capacity of
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that the Lender is not (i) an
officer or director of the Company, (ii) an "affiliate" of the Company or any of
its Subsidiaries (as defined in Rule 144) or (iii) to the knowledge of the
Company, a “beneficial owner” of more than 10% of the shares of Common Stock (as
defined for purposes of Rule 13d-3 of the Exchange Act).  The Company further
acknowledges that the Lender is not acting as a financial advisor or fiduciary
of the Company or any of its Subsidiaries (or in any similar capacity) with
respect to the Transaction Documents or the transactions contemplated hereby and
thereby, and any advice given by the Lender or any of its representatives or
agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to the Lender’s purchase of
the Securities and other transactions contemplated by this Agreement.  The
Company further represents to the Lender that the Company’s decision to enter
into the Transaction Documents has been based solely on the independent
evaluation by the Company and its representatives.

(g)

No General Solicitation; Placement Agent's Fees.  Neither the Company, nor any
of its Subsidiaries or affiliates, nor any Person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Company shall be responsible for the payment of any placement
agent's fees, financial advisory fees, or brokers' commissions (other than for
Persons engaged by the Lender or its investment advisor) relating to or arising
out of the transactions contemplated hereby. The Company shall pay, and hold the
Lender harmless against, any liability, loss or expense (including, without
limitation, attorney's fees and out-of-pocket expenses) arising in connection
with any such claim. The Company acknowledges that it has engaged the Placement
Agent in connection with the sale of the Securities and the sale of Common Stock
in the Private Offering.  The aggregate amount of all fees and expenses owed by
the Company to the Placement Agent in respect of the Private Offering is
substantially as set forth in the Confidential Private Placement Offering
Memorandum prepared by the Company and used in the Private Offering.  Other than
the Placement Agent, the Company has not engaged any placement agent or other
agent in connection with the sale of the Securities or the sale of Common Stock
in the Private Offering.

(h)

No Integrated Offering.  None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the Securities Act or cause this offering of the Securities to
be integrated with prior offerings by the Company for purposes of the Securities
Act or any applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated.  None of the Company, its Subsidiaries, their affiliates or any
Person acting on their behalf will take any action or steps referred to in the
preceding sentence that would require registration of any of the Securities
under the Securities Act or cause the offering of the Securities to be
integrated with other offerings.

(i)

Dilutive Effect.  The Company understands and acknowledges that the number of
Conversion Shares issuable upon conversion of the Amended Note and Warrant





15







--------------------------------------------------------------------------------







Shares (if the Warrant is required to be issued pursuant to Section 2.2(b))
issuable upon exercise of the Warrant (if required to be issued pursuant to
Section 2.2(b)) will increase in certain circumstances.  The Company further
acknowledges that its obligation to issue Conversion Shares upon conversion of
the Amended Note and Warrant Shares (if the Warrant is required to be issued
pursuant to Section 2.2(b)) upon exercise of the Warrant (if required to be
issued pursuant to Section 2.2(b)) in accordance with this Agreement is absolute
and unconditional regardless of the dilutive effect that such issuance may have
on the ownership interests of other stockholders of the Company.

(j)

Application of Takeover Protections; Rights Agreement.  The Company and its
board of directors and shareholders have taken all necessary action, if any, in
order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s Articles of
Incorporation or Bylaws or the laws of the jurisdiction of its formation or
otherwise which is or could become applicable to the Lender as a result of the
transactions contemplated by this Agreement, including, without limitation, the
Company’s issuance of the Securities and the Lender’s ownership of the
Securities.  The Company has not adopted a stockholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of Common Stock or
a change in control of the Company.

(k)

SEC Documents; Financial Statements.  Except as disclosed on Schedule 5.1(k),
during the three (3) years prior to the date hereof, the Company has timely
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC pursuant to the reporting requirements of the
Exchange Act (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements, notes and schedules thereto
and documents incorporated by reference therein being hereinafter referred to as
the “SEC Documents”).  The Company has delivered to the Lender or its
representatives true, correct and complete copies of the SEC Documents not
available on the EDGAR system.  As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the SEC promulgated thereunder applicable to the
SEC Documents, and none of the SEC Documents, at the time they were filed with
the SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  As of their respective dates, the financial statements of
the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto.  Such financial statements have
been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  No other information provided by or on behalf of the Company to
the Lender which is not included in the SEC Documents contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstance under
which they are or were made, not misleading.





16







--------------------------------------------------------------------------------







(l)

Absence of Certain Changes.  Except as disclosed on Schedule 5.1(l), since
January 1, 2010, there has been no Material Adverse Effect, no event, condition
or circumstance that would be reasonably likely to have a Material Adverse
Effect and no material adverse development in the business, properties,
operations, condition (financial or otherwise), results of operations or
prospects of the Company or its Subsidiaries.  Neither the Company nor any of
its Subsidiaries has taken any steps to seek protection pursuant to any
bankruptcy law nor does the Company have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy proceedings or any
actual knowledge of any fact which would reasonably lead a creditor to do so.
 The Company is not as of the date hereof, and after giving effect to the
transactions contemplated hereby to occur at the Closing, will not be Insolvent
(as defined below).  For purposes of this Section, “Insolvent” means, with
respect to any Person (as defined below), (i) the present fair saleable value of
such Person’s assets is less than the amount required to pay such Person’s total
Indebtedness (as defined below), (ii) such Person is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) the Company intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) such Person has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.

(m)

No Undisclosed Events, Liabilities, Developments or Circumstances.  No event,
liability, development or circumstance has occurred or exists, or to the
knowledge of the Company is contemplated to occur with respect to the Company,
its Subsidiaries or their respective business, properties, prospects, operations
or financial condition, that would be required to be disclosed by the Company
under applicable securities laws and which has not been publicly disclosed.

(n)

Conduct of Business; Regulatory Permits.  Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under any certificate
of designations of any outstanding series of preferred stock of the Company, its
Articles of Incorporation or Bylaws or its organizational charter or articles of
incorporation or bylaws (or similar governing documents), respectively.  Neither
the Company nor any of its Subsidiaries is in violation of any judgment, decree
or order or any statute, ordinance, rule or regulation or other Requirement of
Law applicable to the Company or its Subsidiaries, and neither the Company nor
any of its Subsidiaries will conduct its business in violation of any of the
foregoing.  Without limiting the generality of the foregoing, the Company is not
in violation of any of the rules, regulations or requirements of the Principal
Market and has no knowledge of any facts or circumstances which would reasonably
lead to delisting or suspension of the Common Stock by the Principal Market in
the foreseeable future.  During the two years prior to the date hereof, the
Common Stock has been designated for quotation on the Principal Market.  During
the two years prior to the date hereof, (i) trading in the Common Stock has not
been suspended by the SEC or the Principal Market and (ii) the Company has
received no communication, written or oral, from the SEC or the Principal Market
regarding the suspension or delisting of the Common Stock from the Principal
Market.  The Company and its Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate regulatory authorities
necessary to conduct their respective businesses, and neither the Company nor
any such Subsidiary has received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit.





17







--------------------------------------------------------------------------------







(o)

Foreign Corrupt Practices.  Neither the Company, nor any of its Subsidiaries,
nor any director, officer, agent, employee or other Person acting on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company or any of its Subsidiaries (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity, (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds, (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended, or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

(p)

Sarbanes-Oxley Act.  The Company is in compliance in all material respects with
any and all applicable requirements of the Sarbanes-Oxley Act of 2002, and any
and all applicable rules and regulations promulgated by the SEC thereunder.

(q)

Transactions With Affiliates.  Except as set forth on Schedule 5.1(q), none of
the officers, directors or employees of the Company is a party to any
transaction with the Company or any of its Subsidiaries (other than for ordinary
course services as employees, officers or directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Company or any of its Subsidiaries, any corporation,
partnership, trust or other entity in which any such officer, director, or
employee has a substantial interest or is an officer, director, trustee or
partner.

(r)

Equity Capitalization.  The authorized capital stock of the Company consists of
(i) 180,000,000 shares of Common Stock, of which 45,759,150 shares are issued
and outstanding, 5,075,864 shares are reserved for issuance pursuant to the
Company's stock option and purchase plans, and 13,106,619 shares are reserved
for issuance pursuant to securities (other than the aforementioned options,
warrants, the Warrant (if required to be issued pursuant to Section 2.2(b)) and
the Amended Note) exercisable or exchangeable for, or convertible into, shares
of Common Stock and (ii) 20,000,000 shares of preferred stock, no par value, of
which none are issued and outstanding. All of such outstanding shares have been,
or upon issuance will be, duly authorized and validly issued and fully paid and
nonassessable.  Except as set forth on Schedule 5.1(r): (i) none of the
Company's capital stock is subject to preemptive rights or any other similar
rights or any Liens suffered or permitted by the Company; (ii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries; (iii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness of the Company or any of its
Subsidiaries or by which the Company or any of its Subsidiaries is or may become
bound; (iv) there are no financing statements securing





18







--------------------------------------------------------------------------------







obligations filed in connection with the Company or any of its Subsidiaries; (v)
there are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the Securities Act (except pursuant to the Investor Rights Agreement); (vi)
there are no outstanding securities or instruments of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries; (vii) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities; (viii) the Company does not have any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and (ix) the Company and its Subsidiaries have no liabilities or
obligations required to be disclosed in the SEC Documents but not so disclosed
in the SEC Documents. The Company has furnished or made available to the Lender
true, correct and complete copies of the Company's Articles of Incorporation, as
amended and as in effect on the date hereof (the “Articles of Incorporation”),
and the Company's Bylaws, as amended and as in effect on the date hereof (the
“Bylaws”), and as set forth on Schedule 5.1(r), the material terms of all
securities convertible into, or exercisable or exchangeable for, shares of
Common Stock and the material rights of the holders thereof in respect thereof.

(s)

Indebtedness and Other Contracts.  Except as set forth on Schedule 5.1(s),
neither the Company nor any of its Subsidiaries (i) has any outstanding
Indebtedness (as defined below), (ii) is a party to any material contract as
defined in Item 601 of Regulation S-K promulgated by the SEC, (iii) is in
violation of any term of or in default under any contract, agreement or
instrument relating to any Indebtedness, or (iv) is a party to any contract,
agreement or instrument relating to any Indebtedness.  For purposes of this
Agreement:  (x) “Indebtedness” of any Person means, without duplication (A) all
indebtedness for borrowed money, (B) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services, including
 “capital leases” in accordance with generally accepted accounting principles
(other than trade payables entered into in the ordinary course of business), (C)
all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Liens upon or in any property or
assets (including accounts and contract rights) owned by any Person, even though
the Person which owns such assets or property has not assumed or become liable
for the payment of such indebtedness, (H) all indebtedness referred to in
clauses (A) through (G) above guaranteed in any manner by the Person, or in
effect guaranteed, directly or indirectly, in any manner by the Person through
an agreement, contingent or otherwise, to supply funds to, or in any other
manner invest in, the debtor, or to purchase indebtedness, or to purchase and
pay for





19







--------------------------------------------------------------------------------







property if not delivered or pay for services if not performed, primarily or
exclusively, for the purpose of enabling the debtor to make payment of the
indebtedness or to insure the owners of the indebtedness against loss and (I)
all Contingent Obligations in respect of indebtedness or obligations of others
of the kinds referred to in clauses (A) through (H) above; (y) “Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto; and (z) “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a Governmental Authority or any
department or agency thereof.

(t)

Absence of Litigation.  There is no action, suit, proceeding, inquiry or
investigation before or by the Principal Market, any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries, the Common Stock or any of the Company’s Subsidiaries or any
of the Company’s or its Subsidiaries’ officers or directors in their capacities
as such, except as set forth on Schedule 5.1(t).

(u)

Insurance.  The Company and each of its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as is prudent and customary in the businesses in which the Company and
its Subsidiaries are engaged.  Neither the Company nor any such Subsidiary has
been refused any insurance coverage sought or applied for and neither the
Company nor any such Subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers.

(v)

Employee Relations.  

(i)

Neither the Company nor any of its Subsidiaries is a party to any collective
bargaining agreement or employs any member of a union.  The Company and its
Subsidiaries believe that their relations with their employees are good.  No
executive officer of the Company or any of its Subsidiaries has notified the
Company or any such Subsidiary that such officer intends to leave the Company or
any such Subsidiary or otherwise terminate such officer’s employment with the
Company or any such Subsidiary.  No executive officer of the Company or any of
its Subsidiaries, to the knowledge of the Company, is, or is now expected to be,
in violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer does not subject the Company or any of
its Subsidiaries to any liability with respect to any of the foregoing matters.

(ii)

The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign Requirements of Law respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours.





20







--------------------------------------------------------------------------------







(w)

Title.  Except as set forth on Schedule 5.1(w), the Company and its Subsidiaries
have good and marketable title in fee simple to all real property and good and
marketable title to all personal property owned by them which is material to the
business of the Company and its Subsidiaries, in each case free and clear of all
Liens and defects except such as do not materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Company and any of its Subsidiaries.   Any real property and
facilities held under lease by the Company and any of its Subsidiaries are held
by them under valid, subsisting and enforceable leases with such exceptions as
are not material and do not interfere with the use made and proposed to be made
of such property and buildings by the Company and its Subsidiaries.

(x)

Intellectual Property Rights.  The Company and its Subsidiaries own or possess
adequate rights or licenses to use all trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
other intellectual property rights (“Intellectual Property Rights”) necessary to
conduct their respective businesses as now conducted.  Except as set forth on
Schedule 5.1(x), none of the Company’s Intellectual Property Rights have expired
or terminated, or are expected to expire or terminate, within three years from
the date of this Agreement.  The Company does not have any knowledge of any
infringement by the Company or its Subsidiaries of Intellectual Property Rights
of others.  The Company does not have any knowledge of any infringement by any
third party of the Company’s or any of its Subsidiaries’ Intellectual Property
Rights.  There is no claim, action or proceeding being made or brought, or to
the knowledge of the Company or its Subsidiaries, being threatened, against the
Company or its Subsidiaries regarding its Intellectual Property Rights.  To the
knowledge of the Company, there is no reasonable basis for any such claim,
action or proceeding.  The Company is unaware of any facts or circumstances
which might give rise to any of the foregoing infringements or claims, actions
or proceedings.  The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties.

(y)

Environmental Laws.  The Company and its Subsidiaries (i) are in compliance with
any and all Environmental Laws (as hereinafter defined), (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or
approval.  The term “Environmental Laws” means all federal, state, local or
foreign Requirements of Law relating to pollution or protection of human health
or the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

(z)

Subsidiary Rights.  Except as set forth on Schedule 5.1(z), the Company or one
of its Subsidiaries has the unrestricted right to vote, and (subject to
limitations imposed by





21







--------------------------------------------------------------------------------







applicable law) to receive dividends and distributions on, all capital
securities of the Company’s direct and indirect Subsidiaries as owned by the
Company or such Subsidiary.

(aa)

Investment Company Status.  The Company is not, and upon consummation of the
sale of the Securities will not be, an “investment company,” a company
controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended.

(bb)

Tax Status.  The Company and each of its Subsidiaries (i) has made or filed all
foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
 There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company know of no
basis for any such claim.

(cc)

Internal Accounting and Disclosure Controls. The Company and each of its
Subsidiaries maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management's general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management's general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference. The
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-14 under the Exchange Act) that are effective in ensuring that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the rules and forms of the SEC,
including, without limitation, controls and procedures designed in to ensure
that information required to be disclosed by the Company in the reports that it
files or submits under the Exchange Act is accumulated and communicated to the
Company's management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure. Except as set forth on Schedule
5.1(cc), during the twelve months prior to the date hereof, neither the Company
nor any of its Subsidiaries has received any notice or correspondence from any
accountant or auditor relating to any material weakness in any part of the
system of internal accounting controls of the Company or any of its
Subsidiaries.

(dd)

Off Balance Sheet Arrangements.  There is no transaction, arrangement, or other
relationship between the Company and an unconsolidated or other off balance
sheet entity that is required to be disclosed by the Company in its Exchange Act
filings and is not so disclosed or that otherwise would be reasonably likely to
have a Material Adverse Effect.  





22







--------------------------------------------------------------------------------







(ee)

Ranking of Notes.  Except as set forth on the Schedule 5.1(ee), no Indebtedness
of the Company is senior to or ranks pari passu with the Amended Note in right
of payment, whether with respect of payment of redemptions, interest, damages or
upon liquidation or dissolution or otherwise.

(ff)

Transfer Taxes.  On the Closing Date, all stock transfer or other taxes (other
than income or similar taxes) which are required to be paid in connection with
the sale and transfer of the Securities to be sold to the Lender hereunder will
be, or will have been, fully paid or provided for by the Company, and all laws
imposing such taxes will be or will have been complied with.

(gg)

Manipulation of Price.  The Company has not, and to its knowledge no one acting
on its behalf has, (i) taken, directly or indirectly, any action designed to
cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) other than the Placement Agent, sold, bid for, purchased, or
paid any compensation for soliciting purchases of, any of the Securities, or
(iii) other than the Placement Agent, paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company.

(hh)

Acknowledgement Regarding Lender’s Trading Activity. It is understood and
acknowledged by the Company that (i) the Lender has not been asked to agree, and
the Lender has not agreed, to desist from purchasing or selling, long and/or
short, securities of the Company, or “derivative” securities based on securities
issued by the Company or to hold the Securities for any specified term; (ii) the
Lender, and counter parties in "derivative" transactions to which the Lender is
a party, directly or indirectly, presently may have a “short” position in the
Common Stock, and (iii) the Lender shall not be deemed to have any affiliation
with or control over any arm's length counter-party in any “derivative”
transaction. The Company further understands and acknowledges that the Lender
may engage in hedging and/or trading activities at various times during the
period that the Securities are outstanding, including, without limitation,
during the periods that the value of the Conversion Shares or the Warrant Shares
(if the Warrant is required to be issued pursuant to Section 2.2(b)) are being
determined and (b) such hedging and/or trading activities, if any, can reduce
the value of the existing stockholders' equity interest in the Company both at
and after the time the hedging and/or trading activities are being conducted.
The Company acknowledges that such aforementioned hedging and/or trading
activities do not constitute a breach of this Agreement, the Amended Note or any
of the other Transaction Documents.

(ii)

U.S. Real Property Holding Corporation.  The Company is not, nor has it ever
been, a U.S. real property holding corporation within the meaning of Section 897
of the Code, and the Company shall so certify upon the Lender’s request.

(jj)

Bank Holding Company Act.  Neither the Company nor any of its Subsidiaries is
subject to the Bank Holding Company Act of 1956, as amended (the “BHCA”), or to
regulation by the Board of Governors of the Federal Reserve System (the “Federal
Reserve”).  Neither the Company nor any of its Subsidiaries or affiliates owns
or controls, directly or indirectly, five percent (5%) or more of the
outstanding shares of any class of voting securities or twenty-five (25%) or
more of the total equity of a bank or any  equity that is subject





23







--------------------------------------------------------------------------------







to the BHCA or to regulation by the Federal Reserve.  Neither the Company nor
any of its Subsidiaries or affiliates exercises a controlling influence over the
management or policies of a bank or any entity that is subject to the BHCA or to
regulation by the Federal Reserve.

(kk)

Disclosure.  Except as set forth on Schedule 5.1(kk), the Company confirms that
neither it nor any other Person acting on its behalf has provided the Lender or
its agents or counsel with any information that constitutes or could reasonably
be expected to constitute material, nonpublic information.  The Company
understands and confirms that the Lender will rely on the foregoing
representations in effecting transactions in securities of the Company.  All
disclosure provided to the Lender regarding the Company, or any of its
Subsidiaries, their business and the transactions contemplated hereby, including
the Schedules to this Agreement, furnished by or on behalf of the Company is
true and correct in all material respects and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.  Each press release issued by the
Company or any of its Subsidiaries during the twelve (12) months preceding the
date of this Agreement did not at the time of release contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  Except
as contemplated by this Agreement, no event or circumstance has occurred or
information exists with respect to the Company or any of its Subsidiaries or its
or their business, properties, prospects, operations or financial conditions,
which, under applicable Requirements of Law, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.

5.2

Representation and Warranties of the Lender.  The Lender hereby represents and
warrants to the Company as follows:

(a)

No Public Sale or Distribution.  The Lender (i) has acquired the Existing Note
as amended by the Amended Note, (ii) is acquiring the Shares, (iii) is acquiring
the Warrant (if required to be issued pursuant to Section 2.2(b)), (iv) upon
conversion of the Amended Note will acquire the Conversion Shares and (iv) upon
exercise of the Warrant (if required to be issued pursuant to Section 2.2(b))
will acquire the Warrant Shares for its own account and not with a view towards,
or for resale in connection with, the public sale or distribution thereof,
except pursuant to sales registered or exempted under the Securities Act;
provided, however, that by making the representations herein, the Lender does
not agree to hold any of the Securities for any minimum or other specific term
and reserves the right to dispose of the Securities at any time in accordance
with or pursuant to a registration statement or an exemption under the
Securities Act.  The Lender is acquiring the Securities hereunder in the
ordinary course of its business.  The Lender does not presently have any
agreement or understanding, directly or indirectly, with any Person to
distribute any of the Securities.

(b)

Accredited Investor Status.  The Lender is an “accredited investor” as that term
is defined in Rule 501(a) of Regulation D.

(c)

Reliance on Exemptions.  The Lender understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the





24







--------------------------------------------------------------------------------







truth and accuracy of, and the Lender’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Lender set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Lender to acquire the Securities.

(d)

Information.  The Lender and its advisors, if any, have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Securities which have been
requested by the Lender.  The Lender and its advisors, if any, have been
afforded the opportunity to ask questions of the Company.  Neither such
inquiries nor any other due diligence investigations conducted by the Lender or
its advisors, if any, or its representatives shall modify, amend or affect the
Lender’s right to rely on the Company’s representations and warranties contained
herein.  The Lender understands that its investment in the Securities involves a
high degree of risk.  The Lender has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision
with respect to its acquisition of the Securities.

(e)

No Governmental Review.  The Lender understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

(f)

Transfer or Resale.  The Lender understands that except as may be provided in
the Investor Rights Agreement: (i) the Securities have not been and are not
being registered under the Securities Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) the Lender shall have delivered to the Company an
opinion of counsel, in a generally acceptable form, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) the Lender
provides the Company with reasonable assurance that such Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
Securities Act, as amended, (or a successor rule thereto) (collectively, “Rule
144”); (ii) any sale of the Securities made in reliance on Rule 144 may be made
only in accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register the Securities under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder.  The Securities may be pledged in connection with a bona fide margin
account or other loan or financing arrangement secured by the Securities and
such pledge of Securities shall not be deemed to be a transfer, sale or
assignment of the Securities hereunder, and the Lender, if effecting a pledge of
Securities, shall not be required to provide the Company with any notice thereof
or otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Documents, including, without limitation, this Section 5.2(f).





25







--------------------------------------------------------------------------------







(g)

Legends.  The Lender understands that the certificates or other instruments
representing the Amended Note and, until such time as the resale of the
Securities has been registered under the Securities Act, the stock certificates
representing the Securities, except as set forth below, shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.
 THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I)
IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
 NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped or issue to such holder by electronic delivery at any applicable balance
account, unless otherwise required by state securities laws, (i) such Securities
are registered for resale under the Securities Act, (ii) in connection with a
sale, assignment or other transfer, such holder provides the Company with an
opinion of counsel, in a generally acceptable form, to the effect that such
sale, assignment or transfer of the Securities may be made without registration
under the applicable requirements of the Securities Act, or (iii) such holder
provides the Company with reasonable assurance that the Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A.

(h)

Validity; Enforcement.  This Agreement and the other Transaction Documents to
which the Lender is a party have been (or will be) duly and validly authorized,
executed and delivered on behalf of the Lender and shall constitute the legal,
valid and binding obligations of the Lender enforceable against the Lender in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

(i)

No Conflicts.  The execution, delivery and performance by the Lender of this
Agreement and the other Transaction Documents to which the Lender is a party and
the consummation by the Lender of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
the Lender or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or





26







--------------------------------------------------------------------------------







cancellation of, any material agreement, indenture or instrument to which the
Lender is a party, or (iii) result in a violation of any law, rule, regulation,
order, judgment  or decree (including federal and state securities laws)
applicable to the Lender, except in the case of clauses (ii) and (iii) above,
for such conflicts, defaults, rights or violations which would not, individually
or in the aggregate, reasonably be expected to have a material adverse effect on
the ability of the Lender to perform its obligations hereunder.

(j)

Residency.  The Lender’s principal place of business is in New York.

(k)

Certain Trading Activities.  Other than with respect to the Existing Purchase
Agreement, the Existing Note, the Existing Warrant and the transactions
contemplated herein, since the time that the Lender was first contacted by the
Company or any other Person regarding the transactions contemplated hereby,
neither the Lender nor any affiliate of the Lender which (x) had knowledge of
the transactions contemplated hereby, (y) has or shares discretion relating to
the Lender’s investments or trading or information concerning the Lender’s
investments, including in respect of the Securities, and (z) is subject to the
Lender’s review or input concerning such affiliate’s investments or trading
(collectively, “Trading Affiliates”) has directly or indirectly, nor has any
Person acting on behalf of or pursuant to any understanding with the Lender or
Trading Affiliate, effected or agreed to effect any purchases or sales of the
securities of the Company (including, without limitation, any short sales
involving the Company’s securities). Notwithstanding the foregoing, in the case
of the Lender and/or Trading Affiliate that is, individually or collectively, a
multi-managed investment bank or vehicle whereby separate portfolio managers
manage separate portions of the Lender’s or Trading Affiliate’s assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of the Lender’s or Trading
Affiliate’s assets, the representation set forth above shall apply only with
respect to the portion of assets managed by the portfolio manager that have
knowledge about the financing transaction contemplated by this Agreement.  Other
than to officers, directors, partners, members, advisors and affiliates of the
Lender and other Persons party to this Agreement, the Lender has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).

SECTION 6.

REGISTER; ISSUANCE OF STOCK CERTIFICATES AND WARRANTS

6.1

Register.  The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities, which for purposes of the Common Stock, shall be the
Company's existing independent registrar and transfer agent) a register for the
Securities in which the Company shall record the name and address of the Person
in whose name the Securities have been issued (including the name and address of
each transferee), the principal amount of the Amended Note held by such Person,
the number of Conversion Shares issuable upon conversion of the Amended Notes
and the number of shares of Common Stock held by such Person. The Company shall
keep the register open and available at all times during reasonable business
hours for inspection of the Lender or its legal representatives.

6.2

Issuance of Stock Certificates and Warrants.    The Company shall cause its
transfer agent to prepare and issue certificate(s) registered in the name of the
Lender or its





27







--------------------------------------------------------------------------------







nominee(s), for the Shares issued at the Closing, and shall also execute and
issue the Warrant to Lender or its nominee(s).  The Company warrants that no
instruction other than stop transfer instructions to give effect to Section
5.2(g) hereof, will be given by the Company to its transfer agent, and that the
Securities shall otherwise be freely transferable on the books and records of
the Company as and to the extent provided in this Agreement and the other
Transaction Documents. If the Lender effects a sale, assignment or transfer of
the Securities in accordance with Section 5.2(f) hereof, the Company shall
permit the transfer and shall promptly instruct its transfer agent to issue one
or more certificates in such name and in such denominations as specified by the
Lender to effect such sale, transfer or assignment.  In the event that such
sale, assignment or transfer involves the Shares, the Warrant Shares (if the
Warrant is required to be issued pursuant to Section 2.2(b)) or Conversion
Shares assigned or transferred pursuant to an effective registration statement
or pursuant to Rule 144, the transfer agent shall issue such Securities to the
Lender, assignee or transferee, as the case may be, without any restrictive
legend.  The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Lender.  Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 6.2 will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 6.2, that the
Lender shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.

SECTION 7.

TERMINATION OF THIS AGREEMENT

7.1

Termination of this Agreement.  This Agreement may be terminated at any time by
the agreement, in writing, of the Company and the Lender.  In addition, this
Agreement may be terminated by the Lender, effective immediately upon written
notice to the Company, without further act or deed of any other Person, upon and
after the occurrence of any of the following:

(a)

the Closing Date does not occur on or prior to December 31, 2010 (the “Outside
Closing Date”);

(b)

any Governmental Authority, the approval of which is required to consummate the
issuance of the Amended Note and the other transactions contemplated by this
Agreement and the other Transaction Documents, fails to approve on or before the
Outside Closing Date, or otherwise notifies the Lender that it will not approve,
the issuance of the Securities or any other transaction contemplated by this
Agreement or any other Transaction Document; or

(c)

a material violation or breach by the Company of any representation, warranty,
covenant or other agreement contained in this Agreement has occurred which would
be reasonably likely to prevent the satisfaction of any condition to the
obligations of the Lender on or before the Outside Closing Date and such
violation or breach has not been waived by the Lender or cured by the Company to
the satisfaction of the Lender within fifteen (15) days after notice thereof is
provided in accordance with Section 9.13 hereof.





28







--------------------------------------------------------------------------------







7.2

Effects of Termination.  Each Party’s right of termination under Section 7.1 is
in addition to any other rights it may have under this Agreement or otherwise,
and the exercise of a right of termination will not be an election of remedies.
 If this Agreement is terminated pursuant to Section 7.1, all further
obligations of the Parties under this Agreement will terminate, except that the
obligations in this Section 7.2 and Section 9 will survive; provided, however,
that if this Agreement is terminated by a Party because of the breach of this
Agreement by the other Party or because one or more of the conditions to the
terminating Party’s obligations under this Agreement is not satisfied as a
result of the other Party’s failure to comply with its obligations under this
Agreement, the terminating Party’s right to pursue all legal remedies will
survive such termination unimpaired.

SECTION 8.

SURVIVAL; INDEMNIFICATION

8.1

Reliance.  Each Party shall be entitled to rely upon, and shall be deemed to
have relied upon, all representations, warranties and covenants of the other
Party set forth in this Agreement which have been or are made in favor of such
Party, and the rights of the Lender under this Section 8 shall not be affected,
notwithstanding (a) the making of this Agreement, (b) any investigation or
examination conducted with respect to, or any knowledge acquired (or capable of
being acquired) about the accuracy or inaccuracy of or compliance with, any
representation, warranty, covenant, agreement, undertaking or obligation made by
or on behalf of the Parties, (c) the waiver of any condition based on the
accuracy of any representation or warranty, or on the performance of or
compliance with any covenant, agreement, undertaking or obligation, or (d) the
Closing hereunder.

8.2

Survival. The representations and warranties and agreements and covenants of the
Company and the Lender set forth in the Transaction Documents shall survive the
Closing.  

8.3

Indemnification.  In consideration of the Lender’s execution and delivery of the
Transaction Documents and acquisition of the Securities hereunder and in
addition to all of the Company's other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless the
Lender and each other holder of the Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the





29







--------------------------------------------------------------------------------







execution, delivery, performance or enforcement of the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(ii) any disclosure made by the Company pursuant to Section 4.5, or (iii) the
status of the Lender or holder of the Securities as an investor in the Company
pursuant to the transactions contemplated by the Transaction Documents. To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities that is permissible under
applicable Requirements of Law.

SECTION 9.

MISCELLANEOUS PROVISIONS

9.1

Effectiveness.  Notwithstanding anything contained herein to the contrary, this
Agreement shall be effective only upon execution and delivery of this Agreement
by each of the Parties hereto.

9.2

Payment of Expenses. Whether or not the Closing occurs, the Company shall
reimburse the fees and expenses of the Lender incurred in connection with the
transactions contemplated hereby, including, without limitation, reasonable
attorneys’ fees, promptly upon demand.

9.3

Entire Agreement.  This Agreement and the other Transaction Documents (including
all Schedules, Annexes and Exhibits attached hereto and thereto) constitute the
entire agreement among the Parties with respect to the subject matter hereof and
supersede all other prior agreements and understandings, both written and oral,
among the Parties with respect to the subject matter hereof.  There are no
representations, warranties, understandings or agreements among the Parties
other than as set forth herein and therein.

9.4

Severability; Specific Enforcement.  If any provision of this Agreement or the
application of any provision hereof to any circumstances is held invalid,
unenforceable or otherwise illegal, the remainder of the Agreement and the
application of such provision to other circumstances shall not be affected, and
the provisions so held to be invalid, unenforceable or otherwise illegal shall
be reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.  Upon any such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the Parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible. The Company acknowledges and agrees that the Lender may be damaged
irreparably in the event that any of the provisions of this Agreement are not
performed in accordance with their specific terms or otherwise are breached.
 Accordingly, the Company agrees that the Lender may be entitled, subject to a
determination by a court of competent jurisdiction, to an injunction or
injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and the terms and provisions hereof.

9.5

Amendments.  No amendment, supplement or modification of this Agreement shall be
enforceable against any Party unless such Party has consented thereto in
writing.





30







--------------------------------------------------------------------------------







9.6

Counterparts; Facsimiles.  This Agreement may be executed and delivered in more
than one counterpart, and by the different Parties in separate counterparts,
each of which when executed and delivered shall be deemed to be an original but
all of which taken together shall constitute one and the same Agreement.
 Exchange and delivery of this Agreement by facsimile or electronic transmission
shall constitute a valid and binding execution and delivery of this Agreement by
such Party.

9.7

Descriptive Headings.  The descriptive headings of this Agreement are inserted
for convenience only and do not constitute a part of this Agreement.

9.8

Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement or
other Transaction Documents shall be governed by the internal laws of the State
of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions
other than Section 5-1401 of New York’s General Obligations Law) that would
cause the application of the laws of any jurisdictions other than the State of
New York.  Each Party hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in the City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each Party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such Party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
 EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

9.9

Further Actions.  From and after the Closing Date, the Parties agree to
reasonably cooperate with one another and will execute and deliver all such
documents and instruments and do all such other reasonable acts and things as
may be necessary and appropriate to carry out the provisions of this Agreement,
as promptly as practicable.

9.10

Assignment.

(a)

The rights and obligations of the Parties under this Agreement shall not be
assignable without the written consent of all of the other Parties hereto.

(b)

This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their successors and permitted assigns.  Nothing in this Agreement,
expressed or implied, is intended or shall be construed to confer upon any
Person other than the Parties and





31







--------------------------------------------------------------------------------







successors and assigns permitted by this Section 9.10 any right, remedy or claim
under or by reason of this Agreement.

9.11

Waivers.  Any term or provision of this Agreement may be waived, or the time for
its performance may be extended by an authorized representative of each of the
Parties entitled to the benefit thereof.  Any such waiver shall be validly and
sufficiently given for the purposes of this Agreement if, as to any Party, it is
in writing signed by an authorized representative of such Party.  The failure of
any Party to enforce at any time any provision of this Agreement shall not be
construed to be a waiver of such provision, nor in any way to affect the
validity of this Agreement or any part hereof or the right of any Party
thereafter to enforce each and every such provision.  No waiver of any breach of
this Agreement shall be held to constitute a waiver of any other or subsequent
breach.

9.12

No Third Party Beneficiaries.  This Agreement is intended for the benefit of the
Parties and their respective permitted successors and assigns, and is not for
the benefit of, nor may any provision hereof be enforced by, any other Person
other than, with respect to the matters contemplated by Section 8, the
Indemnitees.

9.13

Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending Party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the Party to receive the
same.  The addresses and facsimile numbers for such communications shall be:

If to the Company:

Broadcast International, Inc.

7050 Union Park, Ave. #600

Salt Lake City, Utah 84047

Attention:  

James Solomon

Telephone:  

(801) 562-2252

Facsimile:  

(801) 562-1773




With a copy (which shall not constitute notice) to:




Holland & Hart LLP

222 South Main, Suite 2200

Salt Lake City, Utah 84101

Attention:  

David G. Angerbauer, Esq.

Telephone:  

(801) 799-5800

Facsimile:  

(801) 799-5700




If to the Lender:

c/o Sandell Asset Management





32







--------------------------------------------------------------------------------







40 West 57th St

26th Floor

New York, NY 10019

Attention:

Lee Iannarone

Telephone:

(212) 603-5700

Facsimile:  

(212) 603-5710




With a copy (which shall not constitute notice) to:

Winston & Strawn LLP

200 Park Avenue

New York, New York 10166

Attention:

Bradley C. Vaiana, Esq.

Telephone:

(212) 294-2610

Facsimile:  

(212) 294-4700

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient Party has specified by written notice given to the
other Party five (5) days prior to the effectiveness of such change.  Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (C) provided by an
overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (i), (ii) or (iii) above, respectively.

9.14

Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever the Lender exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then the Lender may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

9.15

Payment Set Aside. To the extent that the Company makes a payment or payments to
the Lender hereunder or pursuant to any of the other Transaction Documents or
the Lender enforces or exercises its rights hereunder or thereunder, and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded, repaid
or otherwise restored to the Company, a trustee, receiver or any other Person
under any Requirements of Law (including, without limitation, any bankruptcy
law, foreign, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.

(Signature Page Follows)





33







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written.




BROADCAST INTERNATIONAL, INC.







By:/s/ Rodney M. Tiede

                Name:  Rodney M. Tiede

      Title:

President & CEO





(Signature Page to Loan Restructuring Agreement)




1315865.11




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written.




CASTLERIGG MASTER INVESTMENTS LTD.

By Sandell Asset Management Corp.,

its investment manager







By:  /s/ Thomas E. Sandell

      Name:  Thomas E. Sandell

      Title:  Chief Executive Officer











(Signature Page to Loan Restructuring Agreement)




1315865.11




--------------------------------------------------------------------------------







EXHIBIT A




AMENDED AND RESTATED SENIOR CONVERTIBLE NOTE











NY:1315865.11




--------------------------------------------------------------------------------







EXHIBIT B




INVESTOR RIGHTS AGREEMENT
































NY:1315865.11




--------------------------------------------------------------------------------







EXHIBIT C




FORM OF WARRANT

















NY:1315865.11


